IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF | No. 85326 .
MELISSA F. MACK, BAR NO. 8556. fe LL E iB of

NOV 22 2022. -
aise eee a RE
8 é

Y
HIEF DEPUTY CLERK

ORDER IMPOSING RECIPROCAL DISCIPLINE
AND DISBARRING ATTORNEY

This is a petition to reciprocally discipline attorney Melissa F.

Mack pursuant to SCR 114. Mack has been disbarred from the practice of

 

law in California. Mack did not self-report her California discipline as
required by SCR 114(1), nor did she respond to this petition, SCR 114(3).
In representing personal injury clients, Mack willfully (1) failed
to file and serve documents, appear at case conferences and hearings, and
negotiate medical liens; (2) misled a superior court judge by making false
statements about the status of a case, including falsely claiming that the
defendant had accepted liability and the case had settled; (3) impersonated
another attorney in emails and letters and misrepresented that the attorney
was acting as co-counsel on a case; (4) made false statements to the court
clerk about another attorney handling a case and being unable to appear;
(5) sent letters and emails purportedly signed by another attorney to an
insurance company without the other attorney's knowledge and the letters
and emails contained misrepresentations about the deadline for serving a
summons and complaint; (6) failed to maintain client funds in a trust
account and misappropriated funds owed to her clients and their medical

providers; and (7) misrepresented to her clients that she had negotiated

Supreme Court
OF
NEVADA

(0) 19874 GBR 12 - 2 67) bt

 

 
medical liens. These actions violated (1) former California Rule of
Professional Conduct 3-110(A), similar to RPC 1.1 (competence); (2)
California Business and Professions Code (CBPC) § 6068(d), similar to RPC
3.31 (candor toward the tribunal—making a false statement of fact or law
to a judge); (3) CBPC § 6103, similar to RPC 3.4(c) (fairness to opposing
party and counsel—knowingly disobeying an obligation under the rules of a
tribunal); (4) CBPC § 6106, similar to RPC 8.4(c) (misconduct involving
dishonesty, fraud, deceit or misrepresentation); and (5) former California
Rule of Professional Conduct 4-100(A), similar to RPC 1.15 (safekeeping
property). As a result of these violations and her failure to participate in
the disciplinary proceedings, the California Supreme Court entered an
order disbarring Mack.!

SCR 114(4) mandates the imposition of identical reciprocal
discipline unless the attorney demonstrates, or this court finds, that one of
four exceptions applies. None of the four exceptions apply in this case, and
“fi]n all other respects a final adjudication in another jurisdiction that an
attorney has engaged in misconduct conclusively establishes the

misconduct for the purpose of a disciplinary proceeding in this state.” SCR

 

1The California State Bar filed disciplinary charges against Mack and
served notice of such on her. Mack filed a response, and the disciplinary
hearing was continued based on Mack’s alleged health issues. After Mack
failed to appear at a subsequent status check, the disciplinary court ordered
her to provide medical documentation to support her claim that she was
unable to participate in court proceedings. Mack failed to do so, and she
failed to appear at the final status conference despite confirming that she
would participate telephonically. The court scheduled the disciplinary
hearing and Mack was served with notice of the hearing in accordance with
California rules. She did not appear, resulting in a default and the factual
allegations in the complaint being deemed admitted. Mack did not move to
set the default aside and the State Bar filed and served a petition for
umreme Courr disbarment. Mack did not respond to the petition.

OF
NeEvaDA

(0) 19474 114(5). Accordingly, we grant the petition for reciprocal discipline and
hereby disbar Melissa F. Mack from the practice of law in Nevada. The
parties shall comply with SCR 115 and SCR 121.1.

It is so ORDERED.?

 

 

 

 

Parraguirre Hardesty
AMA 2 3 dy 6.
Stiglich Cadish
4 *
, Jd. cs , od.
Pickering Herndon

cc: Bar Counsel, State Bar of Nevada
Melissa F. Mack
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court

 

2The Honorable Abbi Silver having retired, this matter was decided
by a six-justice court.

Supreme Court
OF
NEvapA

3

(0) 197A